10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
MICHAEL RENO and ERIC KIEFABER, Case No.: 2:18-cv-00840-APG-NJK
Plaintiffs, ORDER REVISING PROPOSED
NOTICE OF PENDENCY OF
v. COLLECTIVE ACTION
WESTERN CAB COl\/IPANY, HELEN [ECF Nos. 72, 74]

TOBMAN MARTIN, MARILYN TOBMAN
l\/IORAN, JANIE TOBl\/IAN MOGRE,
MARTHA SARVER, and JASON AWAD,

Defendants.

 

 

 

 

In response to my prior order (ECF No. 70), the plaintiffs filed a proposed notice of
pendency of collective action. ECF No. 72. The defendants oppose two parts of the proposed
notice. ECF No. 74.

l agree With the defendants that the plaintiffs’ proposed language about drivers Who
signed arbitration agreements is unnecessarily prejudicial Therefore, the language in that
section of the notice (ECF No. 72 at 3116-19) shall be revised to say:

IF YOU PREVIOUSLY SIGNED AN ARBITRATION AGREEMENT
If you signed an arbitration agreement With Western Cab, you may choose

to join this lawsuit However, the arbitration agreement may bar your

participation in the later stages of this collective action.

The defendants also object to language about payment of the plaintiffs’ counsel’s fees.

This language (ECF No. 72 at 3:26-28) is unnecessary and could mislead a plaintiff Therefore,

it shall be stricken from the notice.

 

10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

The defendants have no other objections to the proposed notice, nor do I. The plaintiffs’
counsel shall revise the notice as ordered above and then email it to my chambers, in Word
format. 1 Will sign and enter the notice and then it may be circulated and posted as provided in
my earlier order. See ECF No. 70 at 9-10.

DATED this 8th day of l\/larch, 2019.

<7/¢-»-»//

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

